
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 510
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2012
			Ms. Lee of California
			 (for herself, Ms. Bass of California,
			 Ms. Bordallo,
			 Ms. Brown of Florida,
			 Mr. Butterfield,
			 Mr. Capuano,
			 Ms. Clarke of New York,
			 Mr. Cohen,
			 Mr. Conyers,
			 Mr. Cummings,
			 Mr. Al Green of Texas,
			 Mr. Grijalva,
			 Mr. Gutierrez,
			 Mr. Hastings of Florida,
			 Mr. Honda,
			 Ms. Jackson Lee of Texas,
			 Mr. Johnson of Georgia,
			 Mr. Lewis of Georgia,
			 Mr. McGovern,
			 Ms. Moore,
			 Ms. Norton,
			 Mr. Payne,
			 Mr. Price of North Carolina,
			 Mr. Rush, Mr. Towns, Mr. Van
			 Hollen, Ms. Waters,
			 Ms. Wilson of Florida, and
			 Ms. Woolsey) submitted the following
			 resolution
		
		
			January 17, 2012
			 Referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing the anniversary of the tragic
		  earthquake in Haiti on January 12, 2010, honoring those who lost their lives,
		  and expressing continued solidarity with the Haitian people.
	
	
		Whereas, on January 12, 2010, a 7.0 magnitude earthquake
			 struck the country of Haiti;
		Whereas according to the United States Geological Survey
			 (USGS), the earthquake epicenter was located approximately 15 miles southwest
			 of the capital, Port-au-Prince;
		Whereas, according to USGS, the earthquake was followed by
			 59 aftershocks of magnitude 4.5 or greater, the most severe measuring
			 6.0;
		Whereas according to the Government of Haiti, more than
			 316,000 people died as a result of the earthquake;
		Whereas according to the United Nations and the
			 International Organization for Migration, an estimated 3,000,000 people have
			 been directly affected by the disaster, nearly one-third of the country’s
			 population, and 1,300,000 people were displaced to settlements;
		Whereas casualty numbers and infrastructure damage,
			 including to roads, ports, hospitals, and residential dwellings, place the
			 earthquake as the worst cataclysm to hit Haiti in over two centuries and,
			 proportionally, one of the world’s worst natural disasters in modern
			 times;
		Whereas the Post Disaster Needs Assessment (PDNA)
			 conducted by the Government of Haiti, the United Nations, the World Bank, the
			 Inter-American Development Bank, and other experts estimates that damage and
			 economic losses totaled $7,800,000,000, approximately 120 percent of Haiti’s
			 gross domestic product in 2009;
		Whereas the PDNA estimates that $11,500,000,000 over three
			 years is required for Haiti’s reconstruction and to lay the groundwork for
			 long-term development;
		Whereas Haiti is the poorest, least developed country in
			 the Western Hemisphere with, prior to the earthquake, more than 70 percent of
			 Haitians living on less than $2 per day and a ranking of 149 out of 182
			 countries on the United Nations Human Development Index;
		Whereas prior to the earthquake, Haiti was still in the
			 process of recovering from a catastrophic series of hurricanes and tropical
			 storms, food shortages and rising commodity prices, and political instability,
			 but was showing encouraging signs of improvement;
		Whereas President Barack Obama vowed the “unwavering
			 support” of the United States and pledged a “swift, coordinated and aggressive
			 effort to save lives and support the recovery in Haiti”;
		Whereas Congress passed House Resolution 1021 on January
			 21, 2010, on a vote of 411 to 1, expressing its “deepest condolences and
			 sympathy for the horrific loss of life” and bipartisan “support for the
			 recovery and long-term reconstruction needs of Haiti”;
		Whereas the response to the tragedy from the global
			 community, and especially from the countries of the Western Hemisphere, has
			 been overwhelmingly positive;
		Whereas the initial emergency response of the men and
			 women of the United States Government, led by the United States Agency for
			 International Development and United States Southern Command, was swift and
			 resolute;
		Whereas individuals, businesses, and philanthropic
			 organizations across the United States and throughout the international
			 community responded in support of Haiti and its populace during this crisis,
			 sometimes in innovative ways such as fundraising through text messaging, which
			 some estimates reveal has raised more than $40,000,000;
		Whereas significant challenges still remain in Haiti as it
			 works to recover and rebuild;
		Whereas according to the International Organization for
			 Migration, approximately 550,000 people remain in spontaneous and organized
			 camps in Haiti;
		Whereas according to numerous nongovernmental
			 organizations and United States contractors, the pace of reconstruction has
			 lagged significantly behind the original emergency relief phase;
		Whereas according to an independent United Nations panel
			 investigation, on October 19, 2010, an outbreak of cholera was detected in the
			 Lower Artibonite region, originating from a tributary near the Minustah camp at
			 Mirebelais, where the panel found that sanitation conditions were not
			 sufficient to prevent fecal contamination of the Meye Tributary System of the
			 Artibonite River;
		Whereas initial efforts to contain the epidemic were
			 disrupted by Hurricane Tomás and resulting widespread flooding, which led to
			 the spreading and entrenchment of the disease throughout the country;
		Whereas according to the Haitian Ministry of Public Health
			 and Population, as of November 30, 2011, more than 6,900 people have died from
			 cholera and more than 500,000 affected;
		Whereas throughout these crises, the people of Haiti
			 continue to demonstrate unwavering resilience, dignity, and courage;
		Whereas at the international donors conference “Towards a
			 New Future for Haiti” held on March 31, 2010, 59 donors pledged approximately
			 $5,600,000,000, including nearly $1,150,000,000 from the United States, to
			 support the Government of Haiti’s Action Plan for National Recovery and
			 Development;
		Whereas the United Nations Office of the Special Envoy for
			 Haiti estimates that of the recovery and development funds pledged for
			 2010–2011, approximately 43 percent has been disbursed; and
		Whereas Haiti requires the sustained assistance from the
			 United States and the international community in order to confront the ongoing
			 cholera epidemic and promote reconstruction and development: Now, therefore, be
			 it
		
	
		That the House of Representatives—
			(1)honors those who lost their lives due to
			 the tragic earthquake of January 12, 2010;
			(2)honors the
			 sacrifice of the men and women of the Government of Haiti, the United States
			 Government, the United Nations, and the international community in their
			 response to those affected by the calamity;
			(3)expresses
			 continued solidarity with the people of Haiti as they work to rebuild their
			 neighborhoods, livelihoods, and country;
			(4)reaffirms its
			 commitment to support Haiti, in partnership with the Government of Haiti and in
			 coordination with other donors, in long-term reconstruction;
			(5)supports the
			 efforts of the Administration to prevent the spread of cholera, treat persons
			 who contract the disease, provide technical assistance to the Haitian Ministry
			 of Public Health, and improve longer-term water, sanitation, and health
			 systems;
			(6)urges the
			 President and the international community to—
				(A)continue to focus assistance on building
			 the capacity of Haiti’s public sector to sustainably provide basic services to
			 its people;
				(B)develop, improve,
			 and scale-up communications and participatory mechanisms to more substantially
			 involve Haitian civil society at all stages of the cholera and post-earthquake
			 responses; and
				(C)give priority to
			 programs that protect and involve vulnerable populations, including internally
			 displaced persons, children, women and girls, and persons with disabilities;
			 and
				(7)urges the
			 President to—
				(A)continue to make
			 available to United States agencies, nongovernmental organizations, private
			 volunteer organizations, regional institutions, and United Nations agencies the
			 resources necessary to confront the consequences of the natural disaster;
				(B)undertake comprehensive assessments of the
			 long-term needs for investing in public health, building adequate water and
			 sanitation infrastructure, and transparent accountability mechanisms,
			 particularly in relation to the cholera epidemic in Haiti;
				(C)continue to lead
			 humanitarian and development efforts with the Government of Haiti, the Haitian
			 Diaspora, and international actors who share in the goal of a better future for
			 Haiti;
				(D)maximize local and regional
			 procurement;
				(E)establish improved and transparent
			 mechanisms for monitoring the implementation of United States Government-funded
			 aid programs; and
				(F)work with Haitian authorities and private
			 landowners to prevent the forced eviction of internally displaced person
			 communities.
				
